Citation Nr: 9910372	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for blood stream 
infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ADT) from October 
1964 to February 1965 as a member of the United States Army 
Reserves.  It appears that he had additional periods of 
inactive duty training training through September 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision issued by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of service connection for right hearing loss 
disability is addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  Left hearing loss disability was first manifested during 
ADT.

2.  A blood stream infection, or residuals thereof, resulting 
from ADT has not been demonstrated.


CONCLUSIONS OF LAW

1.  Left hearing loss disability was incurred in ADT.  
38 U.S.C.A. §§ 101, 106,  1110 (West 1991).

2.  A claim for service connection for a blood stream 
infection is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evidence

The appellant served as a member of the United States Army 
Reserves while performing active duty for training (ADT) from 
October 1964 to February 1965.  He claims that he was treated 
for hearing loss during ADT in 1964 and for blood stream 
infection in November 1964.  

Service medical records (SMR) do not show that the appellant 
entered ADT with a blood infection.  Additionally, SMR 
indicate that when the appellant entered ADT his hearing was 
normal bilaterally.  The results of the appellant's 
authorized audiological evaluation on examination in July 
1964 for entry onto ADT were as follows:




HERTZ




500
1000
2000
3000
4000

RIGHT
15
       
15
/
10
5

LEFT
15
10
/
15
10


(The appellant's audiological evaluation was performed before 
1967.  His results were originally recorded in ASA units.  
The above results reflect the conversion of ASA to ISO 
units).

In February 1965 the appellant concluded ADT.  His separation 
examination
did not indicate the presence of a blood infection.  He was 
given an authorized audiological evaluation, which yielded 
the following results:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
       
10
20
30
15
25
LEFT
15
10
20
50
15
20

(The above results have been converted from ASA to ISO 
units.).

Quadrennial examinations for retention in the Reserves were 
performed beginning in 1972.  Authorized audiological 
evaluation performed on the quadrennial examination in 
September 1972 yielded the following results in ISO units:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
       
20
25
/
45
60
LEFT
15
10
20
/
45
70

Subsequent quadrennial examinations through 1985 continue to 
show the existence of hearing loss disability bilaterally.  
These examinations do not reflect blood stream infection, or 
residuals thereof.  Records pertaining to private medical 
treatment in 1996 show cellulitis and foot ulceration 
associated with diabetes mellitus.  On VA examination in 
November 1996, the diagnoses were (1) non-insulin dependent 
diabetes mellitus with peripheral vascular disease, 
ulceration, and peripheral neuropathy; (2) coronary artery 
disease; (3) a history of hypertension; (4) hyperlipidemia; 
and (5) spondylotic changes of the dorsal spine.  The 
examining physician did not indicate that the appellant was 
suffering from any type of blood infection.  The appellant 
was also given an authorized VA audiological evaluation.  The 
evaluation reflected that the appellant has hearing loss 
disability bilaterally.

II.  Service connection for a left hearing loss disability

The appellant's claim for hearing loss in his left ear is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim that is 
plausible.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101, 106, 1110 (West1991).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

When the appellant was examined for entry onto ADT in 1964 he 
did not have left hearing loss disability as defined at 
38 C.F.R. § 3.385.  When he was examined for separation from 
ADT in 1965, he did.  The existence of left hearing loss 
disability was confirmed on subsequent audiology examinations 
to the present time. Therefore, the Board concludes that left 
hearing loss disability was incurred on ADT, and service 
connection for this disability is granted.

II. Service connection for a blood stream infection

A claimant has " the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a) (West 1991).  If he or she has not presented such 
evidence, the appeal fails as to that claim, and the Board is 
under no duty to assist the appellant in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to be 
well grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the in-service 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 81, 93 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent evidence is required.  Id.

The veteran claims treatment for blood stream infection while 
he was on ADT.  His military medical records do not reflect 
such treatment, and, moreover, when he was examined for 
separation from ADT, no residuals of such infection were 
noted.  Subsequent quadrennial examinations similarly were 
negative for blood stream infection.  The only medical 
evidence even suggestive of such disorder are the recent 
reports of infection secondary to diabetes mellitus.  In view 
of the fact that there is no medical evidence of blood stream 
infection during ADT, and no medical opinion linking any 
current disorder to ADT, the Board concludes that the 
appellant has not established a well grounded claim.  
Accordingly, the claim is denied.  

Where the appellant has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible these claims that are not currently well 
grounded on the bases of in-service incurrence and a medical 
nexus.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision  a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 385 
(1993).

Moreover, in view of the appellant's response to the RO's 
development actions taken, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).


ORDER

Entitlement to service connection for left hearing loss 
disability granted.  

Entitlement to service connection for a blood stream 
infection is denied.


REMAND

With respect to right ear hearing ability, comparison of 
hearing thresholds at entry to, and at separation from ADT, 
show that pursuant to 38 C.F.R. § 3.385, the appellant did 
not have "disability" during ADT.  However, the entrance 
and separation audiometric scores show a decrease in hearing 
ability at 3000 and 4000 Hz levels during ADT.  Right hearing 
loss disability was not shown until quadrennial examination 
in September 1972.  The Board requires medical opinion as to 
whether right hearing loss disability had its onset during 
ADT.  Hensley v. Brown, 5 Vet.App. 155 (1995).

Accordingly, the case is remanded for the following:

1.  The RO should arrange for the 
veteran's claims file and a copy of this 
remand to be reviewed by an ENT 
specialist for opinion on following 
question:  Is it at least as likely as 
not that right hearing loss disability 
began while the appellant was on ADT?  
The reasoning that forms the basis of the 
opinion should be set forth.  If the 
question cannot be answered without 
resort to speculation, the specialist 
should so state.
2.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The case should then be returned to the Board, if in order, 
after completion of the necessry adjudication procedures.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


